Citation Nr: 1219075	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  10-00 101	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

1.  Entitlement to an increased rating for the Veteran's service-connected cognitive impairment secondary to traumatic brain injury, rated as 30 percent disabling prior to September 7, 2011, and as 40 percent disabling thereafter.  

2.  Entitlement to an effective date earlier than July 20, 2007, for the grant of entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1972 to January 1975 and from April 1979 to June 1980. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Veteran's claim was previously before the Board in June 2011, on which occasion the Board remanded the claim to allow the Appeals Management Center (AMC) to further assist the Veteran with development of that claim.  The requested development has been completed and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

In addition to the matter addressed below, the Veteran had also claimed entitlement to a total disability rating based on individual unemployability (TDIU).  Entitlement to TDIU was granted in a March 2012 rating decision.  In April 2012 the Veteran submitted a written statement disagreement with the effective date assigned for TDIU.  That issue is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record does not show a diagnosis of multi-infarct dementia associated with the Veteran's traumatic brain injury.  

2.  The regulations pertaining to rating traumatic brain injuries were amended effective October 23, 2008.  

3.   The highest level of severity for any of the traumatic brain injury facets is a level of "2" for problems with memory, attention, concentration and executive functions; social interaction; visual spatial orientation; neurobehavioral effects; and communication.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the period prior to October 23, 2008, the effective date of the new regulations for traumatic brain injury, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124(a), 4.129, Diagnostic Codes 8045, 8100, 9304 (2011).

2.  The criteria for a rating of 40 percent for residuals from a traumatic brain injury were met beginning on October 23, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124(a), 4.129, Diagnostic Codes 8045 (2011).

3.  The criteria for a rating in excess of 40 percent for residuals from a traumatic brain injury have not been met at any time during the period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124(a), 4.129, Diagnostic Codes 8045 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated August 2007, August 2011 and September 2011.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

The Veteran has been afforded several VA examinations during the pendency of the appeal.  The reports from these examinations reflect that the examiners reviewed the pertinent medical records, recorded the Veteran's current complaints, conducted appropriate physical examinations and provided all findings necessary to decide the claims on appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board accordingly finds that the RO has satisfied the duty to notify and the duty to assist and will proceed to the merits of the Veteran's appeal.

The Veteran has asserted that the rating evaluations assigned for his service-connected residuals of a traumatic brain injury do not accurately reflect the severity of that condition.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required by that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  Separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

The Veteran has been granted ratings for several conditions associated with his in-service traumatic brain injury.  The Veteran first claimed entitlement to service connection for a head injury in September 1980.  A February 1981 rating decision granted entitlement to service connection for that condition and assigned a 50 percent rating under Diagnostic Code 8099-8045, effective from July 1, 1980, the day after the Veteran's release from active service.  In a July 1981 rating decision the RO reduced that rating to 30 percent, effective from November 1, 1981.  

The Veteran appealed that rating decision and in an August 1982 decision the Board granted entitlement to several ratings associated with the Veteran's traumatic brain injury: a 10 percent rating for a mild speech impediment, a 20 percent rating for mild neurological impairment of the right upper extremity, a 20 percent rating for mild neurological impairment of the left upper extremity, a 20 percent rating for mild neurological impairment of the right lower extremity and a 20 percent rating for mild neurological impairment of the left lower extremity.  A September 1982 rating decision assigned an effective date of January 1, 1980, for those ratings.  

From 2003 to 2007 the Veteran filed several increased rating claims that he subsequently withdrew.  

In January 2008 the Veteran claimed entitlement to increased ratings for his service-connected conditions.  In an October 2008 rating decision the RO denied entitlement to an increased rating for any of the Veteran's service-connected conditions, granted entitlement to service connection for mild cognitive impairment secondary to traumatic brain injury and migraine headaches secondary to traumatic brain injury, and denied entitlement to a TDIU.  The Veteran's cognitive impairment was assigned a 30 percent rating and the Veteran's migraine headaches were assigned a 10 percent rating, both effective from August 27, 2008.  The Veteran submitted a Notice of Disagreement (NOD) in May 2009, disagreeing with the 30 percent rating assigned for his service-connected cognitive impairment as well as the denial of entitlement to a TDIU.  The RO issued a Statement of the Case (SOC) in November 2009 and the Veteran filed a Substantive Appeal (VA Form 9) in December 2009.  The Veteran's claim first came before the Board in June 2011, on which occasion it was remanded for further development.  The requested development has been completed and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Veteran's claim is once again before the Board.  

The Board recognizes that the regulations pertaining to rating traumatic brain injuries were amended in September 2008.  73 Fed. Reg. 54,693-706 (Sept. 23, 2008).  These amendment revise 38 C.F.R. § 4.124a, Diagnostic Code 8045 and are effective October 23, 2008.  The regulations explicitly provide that the amendment is prospective in nature and applies only to those applications for benefits that are received by VA on or after October 23, 2008.  See Schedule for Rating Disabilities; Evaluation of Residuals of Traumatic Brain Injury (TBI), 73 Fed. Reg. 54,693 (September 28, 2008).  Here, the Veteran's increased rating claim was received in July 2007, and therefore his claim would ordinarily be evaluated using the regulations in effect at the time the claim was received.  However, it appears that following the Board's June 2011 remand the RO reviewed the claim under the new criteria.  Accordingly, the Board's review will encompass both versions of the rating criteria and will apply the version that is most favorable to the claimant to the extent allowed by law with the effective date of the new regulations pertaining to any rating under those criteria.  In this regard, the Board notes that the effective date of any increase in disability compensation based solely on the new criteria would be no earlier than the effective date of the new criteria.  VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Residuals from traumatic brain injury are rated under Diagnostic Code 8045.  

Under the old diagnostic code, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., associated with the injury will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304, and will not be combined with any other rating for a disability due to brain trauma.  Finally, ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2009). 

In addition, under Diagnostic Code 8100, which contemplates migraine headaches, a maximum rating of 50 percent may be assigned with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent evaluation may be assigned with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent evaluation may be assigned with characteristic prostrating attacks averaging one in two months over the last several months.  38 C.F.R. § 4.124a.  

Following October 23, 2008,  new Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residuals with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  In this regard, the Board notes that the Veteran has been assigned numerous separate ratings for migraine headaches, neurological impairment of his extremities and stuttering.  

Evaluation of emotional/behavioral dysfunction is done under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorder) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluation of physical (including neurological) dysfunction is based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorder, and dysarthia; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluation should be performed under the most appropriate diagnostic code.  Each condition should be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and the evaluations for each separately rated condition should be combined under 38 C.F.R. § 4.25.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

The need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc., should also be considered.

For the evaluation of cognitive impairment subjective symptoms the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from zero to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," an overall percent evaluation based on the level of the highest facets is assigned as follows: zero = zero percent; one equals ten percent; two equals forty percent; and three equals seventy percent.  For example, a seventy percent evaluation is assigned if "3" is the highest level of evaluation for any facet.  

Note (1) accompanying this diagnostic code stated that there may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a co-morbid mental or neurologic or other physical disorder that can be separately valuated under another diagnostic code.  In such cases, only one evaluation should be based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions should be performed.  However, if the manifestations are clearly separable, a separate evaluation for each condition should be assigned.  

Note (2) states that symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3) states that "instrumental activities of daily" living refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4) states that the terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  That classification does not affect the rating assigned under Diagnostic Code 8045.

Note (5) states, as is indicated above, that a veteran whose residuals of TBI are rated under a version of 38 C.F.R. § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008 may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008. 

The relevant evidence of record dates back to the Veteran's January 2008 claim and includes VA treatment records, VA examination reports and written statements from the Veteran.  Social Security Administration records from were also obtained, but these are limited to treatment records prior to the period on appeal.  

In August 2008, in connection with his increased rating claim, the Veteran was afforded a VA examination.  During the examination the Veteran reported that in 1972, while in active service, he was assaulted and beaten on the head with a tire iron.  The Veteran was evidently unconscious for several days and subsequently developed amnesia, stuttering and headaches.  The Veteran reported that he was currently experiencing ongoing short-term memory loss and that he has severe difficulty with concentration.  He also reported experiencing balance problems and a lack of dexterity.  The Veteran reported that his memory problems had recently worsened and that he has become increasingly irritable.  On physical examination the examiner noted that the Veteran was alert and oriented in all sphere.  His long-term memory was intact.  Severe stuttering was noted.  The Veteran's right pupil was sluggish and facial sensation was somewhat decreased.  The examiner noted that the Veteran's gait was wide and spastic and that the Veteran was unsteady when turning.  He diagnosed the Veteran with traumatic brain injury and noted that the Veteran was able to function as a family counselor for several years after his injury and that one would not expect progressive cognitive deficits from a remote head injury.

An October 2008 VA mental health evaluation indicates that the Veteran reported expressive aphasia, stuttering, numbness through the lateral aspects of his arms and legs, balance problems and bilateral leg weakness.  The examiner also diagnosed the Veteran with depression as a result of his brain injury.  VA treatment records from February 2009 indicate continued treatment for residuals of his traumatic brain injury.  

In his May 2009 Notice of Disagreement (NOD) the Veteran stated that following his in-service head injury his memory, problem solving ability and judgment were all impaired.  He also stated that his stuttering speech makes things even more difficult.  The Veteran also appears to have asserted that his impulse control was affected, resulting in a substantial criminal record.  

VA treatment records from November 2009 indicate that the Veteran reported symptomatology consistent with earlier treatment records.  

In his December 2009 Substantive Appeal (VA Form 9) the Veteran stated that he never had anger issues prior to his traumatic brain injury but that he now has severe problems that have damaged his life and his resulted in time in jail.  He reported significant problems with impulse control and "grossly inappropriate behavior."  

VA treatment records from April 2010 through August 2011 show continued treatment for depression and memory loss.  The Veteran reported that he has good days and bad days.  He continued to report short-term memory loss, anger issues, depression, speech problems, myelopathy, neck pain and headaches.  

In September 2011 the Veteran was afforded an additional VA examination in support of his claim.  During that examination the Veteran reported constant daily headaches with prostrating attacks about twice a week; unsteadiness and balance problems; tingling in his neck, shoulders and arms; diffuse weakness; sleep disturbance; mild to moderate fatigue; anger problems; memory impairment; decreased attention and difficulty concentrating; urinary urgency; erectile dysfunction and vision problems.  Physical examination revealed normal muscle tone without atrophy.  There were no physical findings of autonomic nerve system impairment, spasticity or rigidity, fasciculations, cranial nerve dysfunction, hearing problems, endocrine dysfunction, skin breakdown, psychiatric manifestations or other abnormalities.  The examiner noted that the Veteran's gait was unsteady and that his right eye blindness was unrelated to his traumatic brain injury.  The examiner noted that there was objective evidence of mild impairment of memory, attention concentration and executive functions resulting in mild functional impairment.  He also noted that the Veteran's judgment was mildly impaired with regard to complex of unfamiliar decisions.  Social interaction was frequently inappropriate and the Veteran was occasional disoriented to one of the four aspects (person, time, place and situation) or orientation.  Motor activity was normal.  Visual spatial orientation was moderately impaired and the examiner noted that the Veteran usually gets lost in unfamiliar surroundings and has difficulty reading maps, following directions and judging distance.  The examiner noted three or more subjective symptoms that mildly interfere with work or instrumental activities of daily living.  The examiner also noted one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both, but do not preclude them.  An inability to communicate more than occasionally but less than half the time was noted.  Consciousness was normal.  The examiner noted that the Veteran's main issue was his severe stuttering and stated that it takes the Veteran a long time to answer a simple question.  The examiner stated that the Veteran does not appear to have multi-infarct dementia.  

The Board notes that the 30 percent rating initially assigned for the Veteran's mild cognitive impairment was based on occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).  This rating appears to have been based on the General Rating Criteria for Mental Disorders. 

Nevertheless, the Board notes that, after a thorough review of the evidence, a rating in excess of 30 percent is not warranted under the rating criteria in effect prior to October 23, 2008, for any time during the appear period.  In this regard, the Board notes that there is no evidence of multi-infarct dementia.

Evaluation under the new TBI criteria is based on the highest level of severity for any facet of cognitive impairment and other residuals of traumatic brain injury not otherwise classified as determined on examination.

A level of severity of "2" is assigned for the memory, attention, concentration and executive functions facet, as the September 2011 VA examiner determined that there was objective evidence on testing of mild impairment of memory, attention, concentration or executive functions resulting in mild functional impairment.  

A level of severity of "1" has been assigned for the judgment facet, indicating that the September 2011 VA examiner found evidence of mildly impaired judgment, noting that, for complex or unfamiliar decision, the Veteran is occasionally unable to identify, understand, and weight the alternatives, understand the consequences of choices, and make a reasonable decision.  

A level of severity of "2" has been assigned for the social interaction facet, indicating that the September 2011 examiner found evidence that social interaction is frequently inappropriate.   A higher level of severity of "3" is not warranted unless an examiner finds evidence that social interaction is inappropriate most or all of the time.  

A level of severity of "1" has been assigned for the orientation facet, indicating that the September 2011 examiner found evidence of occasional disorientation to one of the four aspects.  A higher level of severity of "2" is not warranted unless there is evidence of occasional disorientation to two of the four aspects of orientation or evidence that the Veteran is often disoriented to one aspect of orientation.   

A level of severity of "0" has been assigned for the motor activity facet, indicating that the examiner found evidence of normal motor activity.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such a motor activity normal most of the time, but mildly slowed at times due to apraxia.  

A level of severity of "2" has been assigned for the visual spatial orientation facet, indicating that the September 2011 VA examination found moderate impairment.  A higher level of severity is not warranted unless an examiner finds evidence of moderately severe impairment, such as getting lost even in familiar surroundings or an inability to use assistive devices.  

A level of severity of "2" has been assigned for the subjective symptoms facet, indicating that the September 2011 VA examiner found evidence of three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, or headaches requiring rest periods during most days.  This is the higher level of severity assignable for the subjective symptoms facet.  

A level of severity of "2" has been assigned for the neurobehavioral effects facet, indicating that the September 2011 examiner found evidence of one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both, but do not preclude them.  A higher level of "3" is not warranted unless an examiner finds evidence of one or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction or both on most days or that occasional require supervision for safety of self or others.    

A level of severity of "2" has been assigned for the communication facet, indicating that the September 2011 examiner found evidence that the Veteran displayed an inability to communicate either by spoken, written language or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time with an ability to generally communicate complex ideas.  A higher level of severity is not warranted unless an examiner finds evidence of inability to communicate either by spoken, written language or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half the time but not all of the time.  The examiner noted that the Veteran's most serious problem in this regard was his severe stutter and that it takes the Veteran a long time to answer a simple question.

As stated, the total evaluation assigned for TBI is based on the highest level of severity for any of the facets as determined by examination and only one evaluation is assigned for all the applicable facets.  The highest severity level assigned for any of the facets is "2".  This severity level warrants a rating of 40 percent, effective from the date that the new criteria took effect, October 23, 2008, because the evidence indicates that the Veteran's symptomatology has been largely consistent throughout the appeal period.    

Nevertheless, there is no evidence warranting a rating in excess of 40 percent at any point during the appeal period, even considering the rating criteria in effect beginning on October 23, 2008.  The highest severity level assigned for any of the TBI facets is "2".  In the absence of evidence of more severe symptomatology associated with the Veteran's traumatic brain injury, a rating in excess of 40 percent is not warranted.

The Board has considered whether a higher rating may be granted under any other diagnostic code.  Specifically, the Board has considered whether a rating in excess of 30 percent may be assigned under Diagnostic Code 9304, for dementia due to head trauma.  This is the diagnostic code under which the Veteran's 30 percent rating was originally assigned.  Under Diagnostic Code 9304 a 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  The next higher rating of 50 percent is for application where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks) impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  The Board has determined that a rating in excess of 30 percent is not warranted under this diagnostic code.

In exceptional cases, extraschedular ratings may be assigned.  See 38 C.F.R. § 3.321(b)(1).  The Board has considered assignment of an extra-schedular evaluation but the record does not show that the Veteran's appealed disability, alone, has required frequent hospitalization, or that manifestations of that disability have at any point exceeded those contemplated by the schedular criteria.  Therefore, assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

A preponderance of the evidence is against a rating in excess of 30 percent for the period prior to October 23, 2008.   Moreover, while a rating of 40 percent is warranted for the period beginning on October 23, 2008, there is no basis for a rating in excess of 40 percent for any time during the appeal period.  


ORDER

Entitlement to a rating in excess of 30 percent prior to October 23, 2008, for the Veteran's residuals of traumatic brain injury is denied.

Entitlement to a rating of 40 percent for the Veteran's residuals of traumatic brain injury is granted effective from October 23, 2008.  

Entitlement to a rating in excess of 40 percent for the Veteran's residuals of traumatic brain injury is denied. 


REMAND

The Veteran was granted entitlement to a total disability rating based on individual unemployability (TDIU) in a March 2012 rating decision.  An effective date of July 20, 2007, was assigned.  In an April 2012 statement the Veteran indicated disagreement with that effective date.  Unfortunately, a remand is required with respect to that claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

Because no special wording is required for a Notice of Disagreement (NOD), the Veteran's April 2012 statement serves as a NOD for the effective date assigned for the Veteran's TDIU.  See 38 C.F.R. §§ 20.201, 20.302(a).  However, the NOD is still pending; and it is therefore proper to remand this claim because the Veteran has not been provided a Statement of the Case (SOC) on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  This issue will be returned the Board after issuance of the SOC if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

Upon completion of all necessary notice and assistance requirements, the RO/AMC shall review and consider the Veteran's claim for an earlier effective date for TDIU.  If the benefits sought cannot be granted, the RO/AMC should issue a Statement of the Case (SOC) in accordance with applicable law and regulation.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is filed the case should returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

Department of Veterans Affairs


